Filed 7/19/21 In re I.J. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 In re I.J., et al., Persons Coming                             B308326
 Under Juvenile Court Law.
 _______________________________                                (Los Angeles County Super.
 LOS ANGELES COUNTY                                              Ct. No. 20CCJP00669A-C)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 P.J.,

           Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Craig S. Barnes, Judge. Affirmed.
      Marsha F. Levine, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica Mitchell, Deputy County
Counsel, for Plaintiff and Respondent.

                        _________________________________
                         INTRODUCTION
       Mother appeals after the juvenile court declared her three
children dependents of the court by sustaining a petition
pursuant to Welfare and Institutions Code section 300,
subdivisions (a), (b), and (j).1 She argues there was insufficient
evidence her three children suffered or were at risk of serious
physical harm. We affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       The family consists of mother and her three sons, 12-year-
old IJ (born 2008), 10-year-old R (born 2010), and 8-year-old N
(born 2013).2 Mother also had a fourth child (born 2014), who
died in March 2015 when he was seven months old. The cause of
the baby’s death was undetermined, though contributing factors
included unsafe sleeping environment, co-sleeping, and a
rhinovirus infection.
       At the time the Department of Children and Family
Services (DCFS) intervened on behalf of the children, Eduardo
(mother’s boyfriend who does not share any children with
mother), resided with mother and the three children in a three-
bedroom home owned by the maternal grandfather. Mother and
Eduardo had been together for over four years. The maternal
uncle, the maternal aunt, and several cousins also resided in the
family home. Mother reported that no one paid rent since the
maternal grandfather owned the family home.




1     All subsequent statutory references are to the Welfare and
Institutions Code.

2
      Mother was 13 years old when she became pregnant with
her eldest.


                                2
       The children’s respective fathers do not appeal.3
1.     DCFS History
       From March 2006 to November 2010, mother was herself a
dependent child. She denied experiencing abuse or neglect as a
child.
       As an adult, mother has had an extensive history with
DCFS which included an agreement to Voluntary Family
Maintenance (VFM) due to her baby’s death. In that case,
mother was unable to participate in the recommended programs
due to her hospitalization in November 2015 for a stomach
procedure. The VFM case was closed due to mother’s “incapacity
to participate in the recommended Domestic Violence [program]
and counseling.”
       Mother had seven other prior DCFS referrals alleging
physical abuse, neglect, and/or emotional abuse. Five referrals
were deemed inconclusive, one referral was deemed unfounded,
and a 2017 referral for general neglect involving domestic
violence between Mother and Eduardo was substantiated. Per
the police report in the last referral, Eduardo pushed mother to
the ground during an argument and then punched a wall,
damaging it.4 DCFS did not open a case in 2017 related to that
neglect because, after his arrest for the domestic violence
incident, mother obtained a restraining order against Eduardo.5



3     Mother and the children had no recent contact with the
children’s respective fathers.

4     Mother admitted Eduardo had engaged in domestic
violence, but asserted that Eduardo never hit her.

5     Eduardo’s criminal record was so extensive that DCFS
described the California Law Enforcement Telecommunications

                               3
The order barred Eduardo from contacting or coming within 100
yards of mother and the children. Five months after the order
was issued, mother had the restraining order modified to allow
for peaceful contact, which led Eduardo to return living in the
family home. Evidence was that Eduardo has lived there since
without additional domestic violence incidents.
      In 2017, in proceedings related to one of the inconclusive
referrals, the eldest child (IJ) disclosed that he was afraid to go
home because mother hits him. He said that mother had hit him
with a belt a few months earlier. The child also reported “ ‘my
mom used to hit me, but not anymore . . . but sometimes she still
slaps me.’ ”
2.    Present Physical Abuse
      On September 27, 2019, DCFS received a referral alleging
that mother and Eduardo physically abused then-eight-year-old
R. The reporting party stated R disclosed that Eduardo had
kicked R’s legs or hit his stomach with an open hand when R
refused to go to bed. R told the reporting party that Eduardo hit
him “kind of hard” and that the last time he was kicked was “ ‘a
long time ago,’ ” or “ ‘18 months ago.’ ” R denied having any
marks or bruises.
      In October 2019, DCFS went to the family home and
interviewed mother, Eduardo, and the children. The family’s
three-bedroom, three-bath home consistently appeared clean.
DCFS interviewed the family again in January and May 2020.
We summarize the family’s statements below.
      a.    R’s Interviews
      In October 2019, R was in the third grade. He stated he
was not allowed to use his computer tablet for one hour whenever


System as showing “too many hits” for Eduardo’s criminal history
to be described in detail.

                                 4
he got into trouble. In contrast to what the reporting party told
DCFS the month before, R denied ever being spanked by mother
or Eduardo, denied being hit or kicked by anyone in the home,
and denied that anyone had talked to him about meeting with the
social worker. R reported he felt safe in the home because his
“big brother was there to protect him.” The social worker
observed R had several white scars on the top part of his left and
right arms. When asked about the scars, R reported he had
fallen and scraped his arm.6
       In a January 2020 interview, R reiterated that neither he
nor his siblings were abused or neglected, and that he felt safe at
home. R acted confused when the social worker told him the
basis for DCFS’s inquiry was R’s October 2019 statement to his
therapist that Eduardo had hit and kicked him. At the end of
January 2020, a forensic medical evaluation of R revealed that he
had a purple bruise with an abrasion on his forearm from his
brother IJ biting him. The nurse practitioner evaluating him
reported that mother said R had behavioral issues and was
aggressive toward his siblings. R was attending weekly therapy
sessions.
       In May 2020, R again denied any physical abuse.
       b.    IJ’s Interviews
       In October 2019, mother’s eldest child, IJ, was in middle
school. He was then 11 years old. IJ reported that mother
disciplined him by taking away his cellphone. IJ denied being
spanked or that Eduardo had ever hit him. He said he did not
know why R reported being hit. IJ also denied that mother or
Eduardo had talked to him about meeting with the social worker.


6     In January 2020, R had several scratches across the right
and left arms, which he attributed to a squirrel attacking him at
the park.

                                5
He felt safe in the family home. IJ again denied experiencing
abuse when he was interviewed by DCFS in January and May
2020. IJ had old scars on his elbow. It appeared that IJ had
behavioral problems and scratched, bit, and hit his brothers. IJ
had not yet been enrolled in behavioral therapy
       c.    N’s Interviews
       In October 2019, mother’s youngest son, N was six years
old and in first grade. N stated that mother punished him by
taking away his tablet or phone, and hitting him with a belt. He
said Eduardo never hit him. N was unable to report if his
brothers were also hit with a belt, identify the last time he was
hit by mother, or explain why he was hit. N then stated that “ ‘a
couple months ago,’ ” mother had hit him with a belt 11 times for
not listening to her. N explained mother hit him more often than
she would discipline him by taking away the tablet or telephone.
N also reported feeling safe at home.
       A few months later, in January 2020, N denied to social
workers that he had experienced abuse and neglect, and denied
seeing his siblings abused or neglected. At the time, N had
scratch marks on his arms that he attributed to IJ biting and
scratching him. N said that whenever he and his brothers got
punished for something, IJ would become aggressive toward N
and R. Mother confirmed IJ bit and scratched the other children.
A week later, N underwent a forensic medical examination and
again reported that mother had hit him with a belt. He said this
had happened when he was in kindergarten.7 The evaluation
revealed that N had old facial scars, but no physical evidence of
present abuse.



7     At the time of the evaluation, N was midway through first
grade.

                                6
       In May 2020, N repeated that mother had hit him with a
belt a “long time ago.” He did not know how old he was when it
happened but stated she did not hit him anymore. He was not
scared of mother.
       d.    The Interviews of Mother and Eduardo
       When asked during an October 2019 interview with DCFS,
mother denied ever physically disciplining the children, and
stated that, for punishment, she took things away from them. In
a January 2020 interview with a forensic medical evaluator,
mother admitted to hitting the children with a belt as a form of
discipline, but stated she had not used the belt since 2015. In
May 2020, mother changed her story again. At that juncture,
mother stated, “ ‘No, I didn’t hit [N] with the belt. I don’t
physically abuse my children,’ ” “ ‘I only take away things when
they don’t listen to me,’ ” and “ ‘I don’t let him use the tablet or
my phone to play games.’ ” Mother added, “ ‘[N] had no marks. I
never hit him with the belt. I would spank him when he was like
[three] years old. I didn’t cause my son pain and suffering. He
had no belt marks. He did have old scars because of his
brothers.’ ” Mother repeated, “ ‘I don’t’ physically abuse my
kids.’ ”
       Mother said her live-in boyfriend, Eduardo, was the only
other person allowed to punish her children and that he had
never physically disciplined or hit the children. Mother was
present with the children most of the time because she was a
stay-at-home mother. Mother explained R had told his therapist
that Eduardo kicked him out of his room, and that R’s statements
were taken out of context by the therapist: R did not mean he
was physically kicked by Eduardo.8


8      It appears that R’s therapist was the reporting party who
initiated the present referral to DCFS.

                                  7
       When interviewed, Eduardo denied that he or mother
physically disciplined the children. Eduardo stated that,
whenever he could, he was still participating in domestic violence
classes related to the 2017 criminal restraining order. As of
January 2020, Eduardo’s attendance had been spotty: he
completed only 18 of the 52 classes. Eduardo said he returned to
the family home because mother needed him to continue
contributing towards the rent and he was financially unable to
rent his own place.9
       In May 2020, Edwardo denied that mother physically
abused the children or spanked them, and denied they were in
danger with her. Eduardo said mother disciplined the children
by taking away their videogames or telephones and talking to
them. He denied hitting the children and said he was against
hitting.
       Mother and Eduardo were open to receiving the same
services DCFS had provided in mother’s 2015 VFM case, where
the children remained in mother’s home. Mother and Eduardo
planned to marry after resolving their issues with DCFS.
       DCFS expressed concern the parents coached the children
“not [to] disclose physical abuse, as the children appear to have
old scars, abrasions and have reported abuse in the past.”
3.     Section 300 Petition
       On February 4, 2020, DCFS filed a non-detained section
300 petition, alleging under subdivisions (a), (b), and (j):
       “On prior occasions, the children [IJ], [R], and [N]’s
       mother, . . . physically abused the child [N] by
       striking the child’s body with belts. Such physical
       abuse was excessive and caused the child


9     This statement was inconsistent with mother’s statement
that she and her siblings did not pay rent.

                                8
       unreasonable pain and suffering. Such physical
       abuse of the child by the mother endangers the
       child’s physical health and safety and places the child
       and the child’s siblings, [IJ] and [R], at risk of serious
       physical harm, damage, danger, and physical abuse.”
       At the February 5, 2020, detention hearing, the juvenile
court released the children to mother and allowed Eduardo to
remain in the home.
4.     Services Prior to the Jurisdiction Hearing
       In July 2020, Mother reported completing parenting
education and participating in seven sessions of individual
counseling. Mother’s therapist reported mother had been
“punctual, open, motivated, engaged and willing to work on
treatment goals. The mother has been consistent.” Mother was
on a waiting list for domestic violence counseling. The children
had been receiving individual counseling.
       The same month, Eduardo completed a 10-week parenting
course. He was expected to finish his court-mandated 52-week
domestic violence program that summer.
       All three children were receiving individual therapy.
5.     Jurisdiction and Disposition
       The combined jurisdiction and disposition hearing occurred
on October 5, 2020. The juvenile court received into evidence,
without objection, various DCFS reports.
       DCFS argued that mother minimized the physical abuse
she committed when she hit N with a belt. DCFS was concerned
about the children’s safety given the family history of referrals
alleging physical abuse, the previous domestic violence between
Eduardo and mother, the young age of the children, and the
baby’s fatality in 2015. DCFS advocated for sustaining the
petition to “keep an eye on things” and to ensure mother and
Eduardo complete their programs.

                                9
       Counsel for each of the three children joined in DCFS’s
request to sustain the petition. R’s counsel expressed additional
concerns and argued, “[N] said . . . that he was hit with a belt
when he was in kindergarten. And there have been several
referrals in this case, as well as the domestic violence restraining
order that was put in place in 2017, and that was lifted just
several months later. [¶] So there are definitely concerns about
DV in this case, which I believe put the children at risk, even
though I know that is not what was pled in this case. But I am
asking for all counts to be sustained as pled.”
       Mother’s counsel asked the court to dismiss the petition in
its entirety and argued, “Now both minors’ counsel and county
counsel have indicated that there is the information about
domestic violence, mother losing her child. Those things are not
pled. [¶] So they cannot ask the court now to take jurisdiction on
a case based on information that is not only pled, but is not
evidence of physical abuse to these children. The allegation is
whether mother used a belt to discipline her children to the point
where it constituted physical abuse, and we don’t have that here.”
Mother’s counsel argued there was no evidence of bruises, welts,
broken skin and N’s statements does not say he suffered any sort
of injury. Mother’s counsel, citing In re Mariah T. and In re
David H., argued that using a belt to spank a child did not, in
and of itself, rise to the level of physical abuse. Counsel claimed
“the evidence we have supports that mother used the belt in a
way that was equivalent to age-appropriate spanking.”
       The juvenile court directed the following statement to
DCFS’s counsel: “I’m unclear why this petition is so thin. It
looks like a lot more activity was going on.” The court added,
“The mother’s delegated to the boyfriend the right to discipline
the children, and I don’t see that referenced in the petition. But
it looks like there are times when he has done so after consuming

                                10
a copious amount of alcohol.[10] In addition, [N] says just a
couple of months prior to the detention, he got hit 11 times with a
belt and some more after that, and further disciplined.”
      DCFS’s counsel replied, “My thoughts are that the petition
is underpled. My thoughts are also that a lot of what [mother’s
counsel] said is true; it’s a dispositional matter. We set forth the
way the department sees it, that there’s not clear and convincing
evidence at this point to justify taking the kids out. But the risk
going forward – and the court should look at the entire picture.
[¶] The court is not limited to just the fact that the belt and –
alone was pled in the petition. The court can look at the whole
thing as to whether or not there’s risk, which is formed in the (a)
and the (b) counts, which justify the court taking jurisdiction and
keeping an eye on things. I believe is met by preponderance of
the evidence here.”
      The juvenile court sustained the section 300 petition under
subdivisions (a), (b)(1), and (j), as pled. The court stated:
      “[A] risk that seems to not be fully addressed, which
      is the delegation of responsibility to someone who is
      disciplining the children in a manner that I think is
      far beyond what [mother’s counsel] described. [¶]
      And the practice is more than just once or twice being
      struck by a belt, but described as much more
      extensive than that. And so not entirely below the
      radar because it’s referenced in reports. But what I
      had highlighted in here is what looks like an
      underpled petition that would have had further


10    There was evidence that Eduardo appeared intoxicated
during the domestic 2017 violence incident. It is unclear what
events to which the trial court was referring when it stated that
Eduardo disciplined the children while intoxicated.

                                11
       allegations if connected more directly with the
       references in the report. [¶] And so I think the
       department has met its burden in terms of the risk.
       And that’s not to say mother is not engaged in trying
       to address it, but I think the risk is far more
       embedded. It would need to be addressed more
       comprehensively. [DCFS’s counsel] had talked about
       the boyfriend and certain practices there.”
       The court added it understood mother’s counsel’s
arguments about the petition being under pled. The court
nonetheless found the petition “was sufficiently pled to trigger
the court to look at if there’s a current risk. And I think there are
risks there in the report that would support justifying a finding.”
       The juvenile court’s disposition order allowed the children
to remain released to mother with family maintenance services.
Mother’s case plan included parenting classes, family
preservation services, individual counseling to address case-
related issues, and conjoint counseling with Eduardo when
appropriate.
       Mother appealed.
                            DISCUSSION
       Mother argues that there was insufficient evidence to
support the court’s jurisdictional finding because there was no
evidence N suffered serious physical harm from being hit by a
belt or that her children were at risk of suffering harm. She also
argues that it was error to base jurisdictional findings on unpled
conduct. We disagree.
1.     Applicable Law
       The juvenile court found the children dependent under
section 300, subdivisions (a), (b)(1), and (j). We address only the
subdivision (a) count.



                                 12
       “When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.”
(In re Alexis E. (2009) 171 Cal.App.4th 438, 451.)
       Jurisdiction is warranted under section 300, subdivision
(a), where: “The child has suffered, or there is a substantial risk
that the child will suffer, serious physical harm inflicted
nonaccidentally upon the child by the child’s parent. . . .” (§ 300,
subd. (a).)
       “We review the juvenile court’s jurisdictional findings for
sufficiency of the evidence. We review the record to determine
whether there is any substantial evidence to support the juvenile
court’s conclusions, and we resolve all conflicts and make all
reasonable inferences from the evidence to uphold the court’s
orders, if possible. However, substantial evidence is not
synonymous with any evidence. . . . [W]hile substantial evidence
may consist of inferences, such inferences must be a product of
logic and reason and must rest on the evidence; inferences that
are the result of mere speculation or conjecture cannot support a
finding.” (In re Drake M. (2012) 211 Cal.App.4th 754, 763
(internal quotation marks and citations omitted).)11



11    Mother’s substantial evidence argument is limited to
subdivisions (a) and (b)(1): “Substantial Evidence Does Not
Support The Singular Allegation In The Petition Under Section
300, Subdivisions (a) And (b)(1) That Mother, On Prior Occasions,
Physically Abused Nathan By Striking His Body With Belts,

                                13
2.    Substantial Evidence Supports Jurisdiction
      We agree with DCFS that substantial evidence supports
the juvenile court’s jurisdictional finding under subdivision (a).
As such, we need not and do not, address whether jurisdiction
was also proper under (b)(1) and (j). (In re Alexis E., supra,
171 Cal.App.4th at p. 451.)
      The youngest child, N, repeatedly said that mother had hit
him with a belt. In October 2019, N reported that mother had
struck him 11 times two months previously for not listening. He
was physically disciplined more often than his mother punished
him by denying him access to the family tablet. In January 2020,
N repeated that mother had hit him with a belt, this time saying
it happened in kindergarten. When the dependency investigator
interviewed N in March 2020, the child again disclosed mother
hit him with a belt, stating: “ ‘My mom hit me with the belt a
long time ago but I don’t know what age I was. She doesn’t hit
me anymore.’ ”
      Other evidence corroborated N’s statements. Mother
herself admitted to a nurse practitioner during the children’s
medical evaluations that she had previously used a belt to hit the
children. Mother qualified this statement by saying she stopped
using the belt in 2015, when N was two years old. Given N’s
persistent statements as a six- and seven-year-old that he had
been hit more recently than mother admitted, the court



Causing Him Unreasonable Pain And Suffering.” (All capital
letters in original.)
       In the conclusion section of both the opening and reply
briefs, mother refers to the (j) count as “derivative.” As we read
mothers briefs, she contends insufficient evidence supports the
finding that any children suffered actual physical harm and
hence there is no evidence that they will do so in the future.

                                14
reasonably could have found mother’s statement about 2015 was
not credible.
       Mother also had an extensive history of abuse and neglect
referrals. During an investigation in 2017, the eldest child IJ
disclosed that he was afraid to go home because mother hit him
and used a belt a few months earlier. Although the children
sometimes denied abuse, DCFS reported that mother appeared to
be coaching the children. The juvenile court was entitled to
credit the DCFS report and to believe N’s testimony of physical
abuse.
       Mother repeatedly minimized her violence, denying in her
conversations with DCFS that she had used a belt on the children
at all. On appeal, she argues that hitting a six-year-old with a
belt constitutes “age-appropriate spanking.” Mother also
suggests that there must be a previous injury for the juvenile
court to sustain jurisdiction under subdivision (a). She asserts
that there was no physical abuse because there is no evidence
that mother caused N presently visible injuries or that N
complained of such injuries.
       That is not the law. The juvenile court is not limited by the
lack of direct evidence of “bruises, welts, broken skin, . . . [or]
even statements of injury” from a six- or seven-year-old to
conclude there was sufficient evidence of a present danger to the
children. Nor was the juvenile court required to wait “until a
child is seriously abused or injured to assume jurisdiction and
take steps necessary to protect the child.” (In re N.M. (2011)
197 Cal.App.4th 159, 165.)
       The evidence supports the conclusion that even if the
children had not yet suffered serious physical injury, they were at
substantial risk of serious physical harm in mother’s care. The
juvenile court found implicitly that mother was in denial, and
explicitly that mother had hit N with a belt on previous

                                15
occasions. The trial was reasonably concerned that mother
allowed Eduardo, the perpetrator of domestic violence against
her, to return to the family home before he completed domestic
violence classes. The juvenile court expressly found that mother
permitted Eduardo to discipline the children. The court stated
that the risk to the children was “embedded” in the family’s life,
and although mother had made some efforts at remediation, the
risk needed “to be addressed more comprehensively” following the
jurisdiction findings.
3.     The Trial Court Did Not Err by Considering “Unpled
       Facts”
       Mother separately argues that the juvenile court
impermissibly relied on unalleged facts to sustain the petition.
By that, we assume mother asserts that only by considering the
unpled allegations could the juvenile court have lawfully
sustained the petition. We are not persuaded. Common sense
tells us that a juvenile court would be abdicating its
responsibilities if it ignored relevant evidence because those facts
had not been expressly pled in the petition. In ascertaining the
risk of further abuse, the court may consider past events that
reasonably relate to future risk. “A dependency petition must
contain a ‘concise statement of facts, separately stated, to support
the conclusion that the child upon whose behalf the petition is
being brought is a person within the definition of each of the
sections and subdivisions under which the proceedings are being
instituted.’ (§ 332, subd. (f).) There is no requirement, however,
that Agency ‘regurgitate the contents of the social worker’s report
into a petition[.]’ [Citation.] The statute ‘merely requires the
pleading of essential facts establishing at least one ground of
juvenile court jurisdiction.’ [Citation.] Notice of the specific facts
on which the petition is based is fundamental to due process



                                 16
because it enables the parties to properly meet the charges.” (In
re T.V. (2013) 217 Cal.App.4th 126, 131.)
       Mother cites In re J.O. (2009) 178 Cal.App.4th 139, 152, fn.
13, for the principle that “a court could not properly consider
unalleged actions in making a jurisdictional finding.” We do not
read this statement as broadly as does mother. In re J.O. quotes
from In re Jeremy C. (1980) 109 Cal.App.3d 384, 397 (Jeremy C.),
that “fundamental [ ] due process” requires “[n]otice of the
specific facts upon which removal of a child from parental custody
is predicated” in order to “enable the parties to properly meet the
charges.” There, the section 300 petition contained a “bare recital
of the conclusionary words of the [charging] statute,” alleging
that the child’s home was “ ‘an unfit place for him by reason of
neglect, cruelty, depravity or physical abuse of either of his
parents, or of his guardians or other persons in whose custody or
care he is.’ ” (Ibid.)
       Unlike the conclusory petition in Jeremy C., here the
petition expressly alleged jurisdiction based on mother hitting N
with a belt, causing physical injury, and creating a substantial
risk of future harm. It was that specific conduct that formed the
basis of the court’s jurisdiction order. That DCFS presented a
larger picture of family violence and evidence of the death of a
sibling did not undermine the validity of the jurisdictional
finding.
                           DISPOSITION
       The court’s jurisdictional finding and dispositional order
are affirmed.

                                     RUBIN, P. J.
WE CONCUR:

                        MOOR, J.                      KIM, J.

                                17